Day, Ch. J.
The cause is submitted upon the abstract, without argument by either party. The errors assigned are that the court erred in refusing to instruct as requested, in modifying the instruction asked, in overruling the motion for new trial, and in the law given in instruction number three.
The abstract does not show that any exception was taken to instructions given, refused, or modified. The error assigned upon overruling the motion for new trial is not specific enough, as the motion embraces-three distinct propositions. If, however, it be regarded as presenting the sufficiency of the *702evidence to support the verdict, the abstract does not show that it is an abstract of ail the testimony. Further, if we regard the evidence as all before us, the case presents simply a conflict of evidence, not authorizing our interference.
Affirmed.